   Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 1 of 7 PageID #: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



 EUGENE SCALIA, SECRETARY OF             CIVIL ACTION NO. S'^0-C\l'5O^
 LABOR, UNITED STATES
 DEPARTMENT OF LABOR,

                       Plaintiff,
                V.



 G-FORCE LOGISTICS, INC., and
                                                 COMPLAINT
 JOE GIACOMETTO, individually,

                          Defendants.




      Plaintiff Eugene Scalia, Secretary, United States Department of Labor,

brings this action under Sections 16 and 17 of the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. §§201-219 ("FLSA" or "the Act") to enjoin

Defendants from violating the provisions of sections 7, 11, and 15 of the FLSA,

29 U.S.C. §§ 207, 211 and 215, and to restrain Defendants from withholding

payment of overtime compensation due: (1) Defendants' employees, named in

Exhibit A, for the period of time from March 6, 2017, through March 5, 2019;

and (2) Defendants'employees, including but not limited to those persons named

in Exhibit A, for the period of time between March 6, 2019, and the date of

judgment; together with an equal additional amount as liquidated damages. In

support thereof, Plaintiff states as follows:
  Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 2 of 7 PageID #: 2




                                  THE PARTIES


        1.   Plaintiff Eugene Scalia is the Secretary of Labor, United States

Department of Labor, and is authorized to enforce the provisions of the FLSA,

and to recover back wages and seek injunctive relief on behalf of employees

employed in violation of the FLSA's overtime and recordkeeping provisions. 29

U.S.C. §§ 207, 211(c), 215(a)(2), 215(a)(5), and 217.

        2.   Defendant G-Force Logistics, Inc., is and at all relevant times was a

South Dakota corporation with a principal place of business in South Dakota,

within the jurisdiction of this Court, and at all times hereinafter mentioned,

performing package delivery services.

        3.   Defendant Joe Giacometto, an individual, resides in South Dakota,

within the jurisdiction of this Court. He is and at all relevant times was the owner

of the corporate Defendant.

        4.   Defendant Joe Giacometto acted directly or indirectly in the interest

of the corporate Defendant in relation to its employees by setting policies and

procedures, making hiring, firing, and compensation decisions, and managing

the day-to-day operations of the company. Joe Giacometto is an employer as

defined in §3(d) of the FLSA, 29 U.S.C. § 203(d).

                          JURISDICTION AND VENUE


        5.   Jurisdiction of this action is conferred upon the Court by sections

16 and 17 of the FLSA, 29 U.S.C. §§ 216, 217, and by 28 U.S.C. §§ 1331 and

1345.


        6.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
   Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 3 of 7 PageID #: 3




1391 insofar as the individual Defendant resides in this Judicial District and the

corporate Defendant has its principal office in this Judicial District.

                        FLSA STATUTORY COVERAGE


      7.    At all relevant times, G-Force Logistics, Inc., has been an enterprise

engaged in commerce within the meaning of Section 3(s)(l){A) of the Act, 29

U.S.C. § 203(s)(l)(A), in that it has employees engaged in handling goods or

materials that have been moved in or produced for commerce by any person, and

in that it has an annual gross volume of sales made or business done of not less

than $500,000.

                            OVERTIME VIOLATIONS


      8.      Defendants willfully violated the provisions of §§ 7 and 15(a)(2) of

the FLSA by employing certain of their employees in excess of 40 hours per week

without compensating said employees time-and-one-half wages for hours over

40 in such workweeks.


      9.    Specifically, Defendants violated the FLSA's overtime provisions by

paying employees a flat daily rate and not compensating their employees time-

and-one-half wages for hours over 40 in a workweek.

      10.    For example, one employee of G-Force Logistics, Inc. drove 52.13

hours in the workweek ending December 22, 2018. He received his daily rate of

$120.00 per day for five days, for a total of $600.00. He did not receive an

overtime premium for the 12.13 hours worked over 40 hours.

      11.   Defendants also violated the FLSA's overtime provisions by failing to

include regular, nondiscretionaiy bonuses in employees'regular rates. 29 U.S.C.
   Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 4 of 7 PageID #: 4




§ 207(e), 29 C.F.R.§ 778.108. For example, Defendants awarded "premium stop

pay" to some employees for making extra stops, and "safety/service bonuses" to

some employees each month that the employees had no service or safety issues.

These payments were promised to and expected by Defendants' employees and

thus were nondiscretionary bonuses that must be included in employees'regular

rates.


                         RECORD KEEPING VIOLATIONS


         12.    Defendants have violated the provisions of §§ 11(c) and 15(a)(5) of

the FLSA, in that since at least March 6, 2017, Defendants failed to make, keep,

and preserve records of the wages, hours, and other conditions and practices of

employment maintained by Defendants, as prescribed by the regulations

promulgated pursuant to § 11(c) at 29 C. F. R. § 516, in that the records kept by

Defendants fail to show the regular rate of pay and the overtime earnings for

each workweek.

                              PRAYER FOR RELIEF


         13.   As a result of the violations alleged above, unpaid overtime

compensation is owing from Defendants to certain of Defendants' present and

former employees including but not limited to those persons specifically named

in Exhibit A, and incorporated herein by reference, for work performed from

March 6, 2017, to March 5, 2019.

         14.   Inasmuch as the violations may have continued after Plaintiffs

investigation, additional amounts for unpaid overtime compensation are owing

to certain of these employees and for employees who are not presently known to
   Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 5 of 7 PageID #: 5




Plaintiff in amounts presently unknown to Plaintiff from March 6, 2019, to the

present.

      15.    Defendants have violated the FLSA. An order enjoining the alleged

violations and restraining the withholding of unpaid overtime compensation

found to be due the employees is specifically authorized by section 17 of the FLSA,

29 U.S.C. § 217. In addition, a judgment for liquidated damages, in an amount

equal to the unpaid overtime compensation, is specifically authorized by section

16 of the FLSA, 29 U.S.C. § 216(c).

      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

      A.    For an order pursuant to section 17 of the FLSA permanently

enjoining and restraining Defendants, their officers, agents, servants, employees,

and those persons in active concert or participation with Defendants, from

violating sections 7, 11(c), 15(a)(2), and 15(a)(5) of the FLSA;

      B.    For an order pursuant to section 16(c) of the FLSA requiring
                                      t

Defendants to pay Plaintiff a sum equal to the unpaid overtime compensation

due Defendants' employees for the periods from March 6, 2017, to March 5,

2019; and such additional amounts as may be found by this Court to be due for

the period from March 6, 2019, until the date of judgment; and for equal

additional amounts as liquidated damages;

      C.    In the event liquidated damages are not awarded, an order pursuant

to section 17 enjoining and restraining Defendants from withholding pa3ment of

unpaid overtime compensation due Defendants' employees and pre-judgment
   Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 6 of 7 PageID #: 6




interest computed at the underpayment rate established by the Secretaiy of

Treasuiy pursuant to 26 U.S.C. § 6621;

     D.    A monetary award to Plaintiff for the costs of this action; and

     E.    Such other and further relief as this Court deems just and

appropriate.

     Dated this         of April, 2020.

                                    Kate O'Scannlain
                                    Solicitor of Labor

                                    John Rainwater
                                    Regional Solicitor

                                    Timothy S. Williams
                                    Acting Associate Regional Solicitor

                                    Lydia Tzagoloff
                                    Counsel for Wage and Hour

                                    Summer Silversmith
                                    Trial Attorney
                                    United States Department of Labor
                                    1244 Speer Blvd, Ste 515
                                    Denver, CO 80204
                                    Phone: 303.844.5246
                                    Fax: 303.844.1753
                                    silversmith.summer@dol.gov

                                    RONALD A. PARSONS, JR.,
                                    UNITED STATES ATTORNEY



                                    CherylSchrempp DuPris
                                    Assistant United States Attorney
                                    P.O. Box 7240
                                   Pierre, SD 57501
                                   (605) 224-5402
                                   Fax: (605) 224-8305
                                    Cheryl.Dupris@usdoi.gov
                            Case 5:20-cv-05025-JLV Document 1 Filed 04/17/20 Page 7 of 7 PageID #: 7
 JS 44 (Rev. 09/19)                                                             CIVIL COVER SHEET
 TTie JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in"September 1974, is required for the use ofthe (Jlerk ofCourt for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT FAGE OF THIS FORM.)

                                                      OF LABOR, UNITED STATES                                                                         , INC., and JOE GIACOMETTO,Individually
 DEPARTMENT OF LABOR


      (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant                  Pennington
                                     (EXCEPTIN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PUINTIFF CASES ONLY)
                                                                                                                    NOTE:      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.


  (c) Attorneys(Firm Name,Address, and Telephone Number)                                                            Attorneys(IfKnown)
 Cheryl Schrempp DuPrls, Assistant U.S. Attorney
 PO Box 7240, Pierre, SD 57501 /(605)224-5402


11. BASIS OF JURISDICTION(Placean "X"inOne BoxOnly)                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (P/ace on "X" tn One Boxfor Plaintiff
                                                                                                               (For Diversity Cases Only)                                             and One Box for Defendant)
OH 1     U.S. Government                  □3       Federal Question                                                                         PTF      DEF                                              PTF       DEF

            Plaintiff                                (U.S. Government Not a Party)                        Citizen ofHus State               □ 1       □    1    Incorporated or Principal Place         □ 4     □ 4
                                                                                                                                                                  ofBusiness In This State


O 2      U.S. Government                  □4       Divcraty                                               Citizen of Another State          □ 2       0    2    Incoiporated and Principal Place        □ 5     0 5
            Defendant                                (Indicate Citizenship ofParties in Item HI)                                                                  ofBusiness In Anotlier State

                                                                                                          Citizen or Subject of a           □ 3       0    3    Foreign Nation                          □ 6     0 6
                                                                                                            1
                                                                                                            Foreifln Country

IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                      Click here for: Nature of Suit Code Descriptions.
1-1          CONTRACT                                                   TORTS                                                                           RANKRITKrrY^

□ 110 Insurance                             PERSONAL INJURY                  PERSONAL INJURY              □ 625 Drug Related Seizure             □ 422 Appeal 28 USC 158           □ 375 False Claims Aa
□ 120 Marine                            □   310 Airplane                  O 365 Personal Injury -               of Property 21 USC 881           O 423 Witlidrawal                 □   376QuiTam(31 USC
O 130 Miller Act        '               a   315 Airplane Product                 Product Liability        O 690 Otliei-                                   28 USC 157                      3729(a))
□     140 Negotiable Instrument                 Liabili^                  □ 367 Healtli Care/                                                                                      □    400 State Reapportionment
0 150 Recovery of Overpayment           o 320 Assault. Libel &                   Pharmaceutical                                                     TOOPERTY RIGHTS                □ 410 Antitrust
         & Enforcement of Judgment              Slander                          Personal Injury                                                 D 820 Copyrights                  □    430 Banks and Banking
□ 151 Medicare Act                      o   330 Federal Employers'               Product Liability                                               □ 830 Patent                      □ 450 Commerce
□ 152 Recoveiy of Defeulted                     Liability                 0 368 Asbestos Personal                                                □ 835 Patent - .Abbreviated       □    460 Deportaticsi
          Student Loans                 □ 340 Marine                             Injury Product                                                         New Drug .Applicaiion      □ 470 Racketeer Influenced and
         (Excludes Veterans)            o 345 Marine Product                     Liability                                                       □ 840 Trademark                             Conupt Organizations
□     153 Recovery of OverpaymeBt               Liabili^                    PERSONAL PROPERTY S                         TABOR                       SOriALSErURITV                 □ 480 Consumer Credit
      of Veteran's Benefits             □ 350 Motor Vehicle               0 370 Otlier Fraud              fill 710 Fair Labor Standards          □ 861 HIA (139511)                          (15 USC 1681 or 1692)
a 160 Stockliolders' Suits              □ 355 Motor Veiiicle              □ 371 Trutli in Lending                 Act                            D 862 Black Lung (923)            □ 485 Telephone Consumer
□ 190 Other Contract                            Product Liabili^          □ 380 Other Personal            □ 720 Labor/Management                 □ 863 DIWC/DIWW (405(g))                    Protection Act
o     195 Contract Product Liability    o 360 OtJjer Personal                    Property Damage                  Relations                      O 864 SSID Title XVI              □ 490 Cable/Sat TV
o 196 Franchise                                 Injuiy                    O 385 Property Damage           O 740 Railway L^jor Act                O 865RSI(405(g))                  o 850 Securities/Commodities/
                                        o   362 Personal Injuiy -               Product Liability         □ 751 Family and Medical                                                           Exchange
                                                Medical Malpractice                                               Leave Act                                                        o   890 Other Statutory Actions
1$        REAL PROPERTY                      CIVIL RIGHTS           •      PRISONER PETmONS^ □ 790 Other Labor Litigation                          FEDERAL TAX SUITS'» D 891 Agricultural Acts
O 210 Land Condemnation                 □   440 Other Civil Rights           Habeas Corpus:               O 791 Employee Retirement              □ 870 Taxes (U.S. Plaintiff □ 893 Environmental Matters
0 220 Foreclosure                       □   441 Voting                    □ 463 Alien Detainee                   Income Security Act                   or Defendant)         □ 895 Freedom of Infomiaticai
0 230 Rent Lease & Ejectment            O   442 Employment                □ 510 Motions to Vacate                                                0 871 IRS—Tliird Party                      Act
0 240 Torts to Land                     o   443 Housing/                         Sentence                                                                 26 USC 7609              □ 896 Aibitration
□     245 Tort FVoduct Liability                Accommodations            □ 530 General                                                                                            0 899 -Administrative Procedure
□     290 All Otlier Real Property      □ 445 Amer. w/Disabiiities -      O 535 Deatli Paialty           I,    IMMIGRATION                                                                   Act/Review or Appeal of
                                                Employment                   Other:                      □ 462 Naturalization Application                                                    Agency Decision
                                        0 446 Amer. w/Disabilities - D 540 Mandamus & Otlier              □ 465 Other Immigration                                                  n 950 Constitutionality of
                                                Otlier                    □ 550 Civil Rights                     Actions                                                                     State Statutes
                                        o 448 Education                   O 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                 Confinement

V. ORIGIN (Placean "X" in One Box Only)
X 1 Original                 □ 2 Removed from                 □ 3         Remanded from              □ 4 Reinstated or        □ 5 Transferred from                 6 Multidistrict             □ 8 Multidistrict
         Proceeding                  State Court                          Appellate Court                 Reopened                   Another District                  Litigation -                  Litigation -
                                                                                                                                     (specify)                          Transfer                    Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do notciujurisdictionalstatutes unless diversity):
                                              29 U.S.C. §5 201-219
VI. CAUSE OF ACTION
                                             Brief description of cause:
                                              Suit to enforce provisions of FLSA, to recover back wages for employees, and seek injunctive relief
 VII. REQUESTED IN                           □ CHECK. IF THIS IS A CLASS ACTION                              DEMANDS                                        CHECK YES only if demanded in complaint:
          COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:                  □ Yes         XNo
VIII. RELATED CASE(S)
                                                 (See instructions):
           IF ANY                                                         JUDGE                                                                     DOCKET NUMBER

DATE                                                                         SIGNATURE OF A^ORNBY OF RECORD                               ^
 04/17/2020
FOR OFFICE USE ONLY

      RECEIPT#                       AMOUNT                                      APPLYING IFP                                       JUDGE                               MAG. JUDGE
